DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1, 8, 9, 11 objected to because of the following informalities:  
Claim 1, 8, 9, 11 recite the term being. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites the limitation "the XZ plane" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the field of view" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “making it possible to detect” in line 17. Not clear that the term possible means the action that follows is required by the claim. Suggest to use a phrase such as “configured to.”
Claim 1 recites the limitation "the variations of the Earth's magnetic field" in line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the direction of the sun" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different means of attitude control for satellites including reaction wheels and magnetorquers. Attitude controls using thrusters in conjunction with reaction wheels and magnetorquers are also seen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642